Title: To Thomas Jefferson from James Rumsey, 8 September 1789
From: Rumsey, James
To: Jefferson, Thomas



Sir
London Septr. 8th 1789.

You Should have heard from me long before this time, had it been in my power to have given you any information worthy your attention, respecting my Experiment; which has been most unfortunately kept back, by the ungenerous Conduct of a person who undertook to assist me with some money Towards the accomplishment of it, on Conditions by which he would have been a gainer, had the Vessel Success, and Could have lost nothing had she failed. Considering him as my friend, I had the Vessel registered in his  name, myself being an alian, Could not have it done in my own name. After he had advanced nearly all the money agreed upon, he took it into his head that he Could turn it to better account in another way, In Consequence of which he informed me (with as little Concern, as he would break a childs plaything) that if I did not in a few (I think four) days produce him his money, that he would sell the vessel to raise it; which he Certainly would have done, if he had not accidently by a letter made himself Liable to pay for the Engine. I prevailed on the founder to call upon him, and make a demand of the money for it; this frightned him So that he Came to terms immediately. Mr. Vaughan, and a Mr. Robert Barclay (to whom I had letters) have since furnished me with the means of discharging the debt. This unlucky afair has put me back near a month with my Experiment; and will prevent me I fear, (from what Mr. Cutting tells me) from giveing you an account of my Success, before you leave Europe. I am not under the least apprehention of failing. I have by weights (hung to a Cord made fast to an anker, and drawn over a pully in the heat of the vessel) tryed what power was necessary to hold her against the Current of the thames. The power of the Engine being known, it may be (nearly) ascertained how fast She will go. For my own part I have little doubt of her going upwards of one hundred and fifty miles in Each twenty four hours; by Steam alone; and am Satisfied that ten miles per hour may be looked up to, with a great degree of Certainty; where the Engine bears a proper proportion of Size to the Vessel. Mine is rather Small, my vessel haveing got thirty tons larger, than what She was intended to be, when the Cylinder of the Engine was Cast.
It has been out of my power to ascertain whether tooth drawers, such as you gave me, have been in use in this kingdom or not; but I Confess from my not being able to discover any Such in the Shops, of the instrument makers, that I beleive they were not; Mr. Kline I suppose has had a pair made by them, as he has returned them to Mr. Vaughan. On account of the poor man that invented them, I am Sorry that I have been so unfortunate in that business. It was my opinion before I Came to England that men of genius in general possesed liberality, but to my great disapointment, I find them to be a Set of mean pilferers; the Machanical part of them in particular are so to the greatest degree.
I with Sincerity Sir wish, that you may have a Safe, and pleasant, passage to your own Country; and a happy meeting with all your  friends.—I have the honour to be Sir with much Esteem and regard, Your most obliged, and most Obt. hbl. Servt.,

James Rumsey


P.S. I suppose nothing farther will be done respecting a grant in france untill they hear of the Success of My Experiment. Wi[ll] you Sir be so obligeing, as to mention it to a freind or two that will assist me when I again have occation to apply?

